UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604


                                    June 16, 2006


                                        Before

                         Hon. RICHARD D. CUDAHY, Circuit Judge

                         Hon. DANIEL A. MANION, Circuit Judge

                         Hon. DIANE S. SYKES, Circuit Judge


No. 04-2787                                      Appeal from the United States
                                                 District Court for the Northern
UNITED STATES OF AMERICA,                        District of Illinois, Western Division
              Plaintiff-Appellee,
                                                 No. 03 CR 50028
      v.
                                                 Philip G. Reinhard, Judge.
ANDREW A. CHAVIS,
            Defendant-Appellant.


                                      ORDER


       Andrew Chavis challenged his sentence of 420 months’ imprisonment in light
of United States v. Booker, 543 U.S. 220 (2005), contending that the district court
committed plain error in its application of the then-mandatory sentencing
guidelines. Based on United States v. Paladino, 401 F.3d 471, 483-84 (7th Cir.
2005), we issued a limited remand to the Northern District of Illinois to determine
whether it would impose the same sentence now that the guidelines are no longer
mandatory.

      The district court has responded that it would again impose the identical
sentence of 420 months on Chavis post-Booker. Since Chavis’s sentence would
No. 04-2787                                                                    Page 2



remain the same, the Booker error did not affect Chavis’s substantial rights, and
Chavis cannot show plain error. See id. at 484. We will therefore affirm as long as
the sentence is reasonable. See id.

       We invited the parties to file arguments regarding the appropriate
disposition in light of the district court’s decision. Only Chavis responded to our
invitation. As the sentence falls within the applicable guidelines range, it is
presumptively reasonable. United States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir.
2005). Chavis bears the burden of demonstrating that the sentence was
unreasonable. See id.

       Chavis argues that the district court improperly weighed the various factors
set forth in 18 U.S.C. § 3553(a) when imposing his sentence. To make his point,
Chavis relies on the relative brevity of the conspiracy in which he participated,
personal factors such as his age and children, and the sentencing differential
between powder and crack cocaine. Chavis does not carry his burden. While the
district court imposed a stiff sentence, it considered the appropriate factors and
sufficiently articulated the reasons for its actions on remand. Therefore, we
AFFIRM the district court’s original sentence.